DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

	           An examiner’s amendment to the record appear below. Should the change and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of issue fee.
Authorization for examiner’s amendment was given in a telephone interview with Michael Day, Reg. No. 55,101 on March 25, 2022 to put the case in condition for allowance. 
The Claims are amended, as presented below, to adopt the changes provided by Applicant’s representative on March 25, 2022. 

IN THE CLAIMS:


IN THE CLAIMS:
Please cancel claims 2 and 10 and amend claims 1, 9 and 20 as follows: 

Claims 1 (Currently amended)
	At line 9, after “action”, delete [[.]] and insert wherein measuring the current or voltage of the optically switchable device is performed while the optically switchable window is undergoing the transition from a first tint state to a second tint state..

Claim 2 (Cancelled)

Claims 9 (Currently amended)
	At line 10, after “action”, delete [[.]] and insert wherein the applying the perturbation includes applying a perturbing voltage or a perturbing current to the optically switchable window during a tint transition of the optically switchable window; and the perturbing voltage or the perturbing current is not part of a tint transition drive cycle for the optically switchable window..

Claim 10 (Cancelled)

Claims 20 (Currently amended)
	At line 7, after “action”, delete [[.]] and insert wherein measuring the current or voltage of the optically switchable device is performed while the optically switchable window is undergoing the transition from a first tint state to a second tint state..


















--End--










Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance:
The closest prior art, Nagel (US 9677327 B1), taken either singly and/or in combination with other cited prior arts, do not teach the combined functional limitations of  evaluating the current or voltage measured in  to determine whether the current or voltage measured in  indicates that the optically switchable window is broken or damaged; and in response to detecting the response in, performing a security action, wherein measuring the current or voltage of the optically switchable device is performed while the optically switchable window is undergoing the transition from a first tint state to a second tint state; and wherein the applying the perturbation includes applying a perturbing voltage or a perturbing current to the optically switchable window during a tint transition of the optically switchable window; and the perturbing voltage or the perturbing current is not part of a tint transition drive cycle for the optically switchable window, as recited in such manners in each of independent claims 1, 9 and 20. 
Prior arts of record do not teach and/or suggest these claimed limitations, thus, all remaining pending claims 1, 3-9, 11-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC TUKU TECKLU whose telephone number is (571)272-7957. The examiner can normally be reached M-F 9A-5:30P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on (571)272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.